DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5 and 15 rejected under 35 U.S.C 112(b) or 35 U.S.C §112 (pre-AIA ), second paragraph, has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Pan et al. (Development of a Global Road Safety Performance Function Using Deep Neural Networks) in view of Chen et al. (A Survey on an Emerging Area: Deep Learning for Smart City Data) teaches a method for visualizing and analyzing contributions of various input features for traffic safety status prediction, comprising steps of:
1) initializing a deep belief network (DBN) with input features;
2) performing unsupervised learning/training by observing changes of weights of the input features during the unsupervised learning/training;
3) when the unsupervised learning/training is complete, performing supervised learning/training by generating a reconstructed input layer based on results of each hidden layer; and
4) continually running the supervised learning/training and generating a weight diagram based on both visualization and numerical analysis that calculates contributions of the input features.

But, Pan et al. in view of Chen et al. fails to teach a method for visualizing and analyzing contributions of various input features for traffic safety status prediction, comprising steps of:
4) continually running the supervised learning/training and generating a weight diagram based on both visualization and numerical analysis that calculates contributions of the input features, wherein the contribution of each of the input features is defined by a linear function shown in following Equation:
Fli = Fliunsup + Flisup
wherein Fli is importance of an input feature i, Fliunsup is importance of the input feature i obtained from the unsupervised learning/training, and Flisup is importance of the input feature I obtained from the supervised learning/training.
These limitations, in combination with the remaining limitations of independent Claims 1 and 11 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651